EXHIBIT 10.4




INSULET CORPORATION
THIRD AMENDED AND RESTATED
2007 EMPLOYEE STOCK PURCHASE PLAN
The purpose of the Insulet Corporation Third Amended and Restated 2007 Employee
Stock Purchase Plan (“the Plan”) is to provide eligible employees of Insulet
Corporation (the “Company”) and each Designated Subsidiary (as defined in
Section 11) with opportunities to purchase shares of the Company’s common stock,
par value $.001 per share (the “Common Stock”). 380,000 shares of Common Stock
in the aggregate have been approved and reserved for this purpose. The Plan is
intended to constitute an “employee stock purchase plan” within the meaning of
Section 423(b) of the Internal Revenue Code of 1986, as amended (the “Code”),
and shall be interpreted in accordance with that intent.
1.Administration. The Plan will be administered by the person or persons (the
“Administrator”) appointed by the Company’s Board of Directors (the “Board”) for
such purpose. The Administrator has authority at any time to: (i) adopt, alter
and repeal such rules, guidelines and practices for the administration of the
Plan and for its own acts and proceedings as it shall deem advisable; (ii)
interpret the terms and provisions of the Plan; (iii) make all determinations it
deems advisable for the administration of the Plan; (iv) decide all disputes
arising in connection with the Plan; and (v) otherwise supervise the
administration of the Plan. All interpretations and decisions of the
Administrator shall be binding on all persons, including the Company and the
Participants. No member of the Board or individual exercising administrative
authority with respect to the Plan shall be liable for any action or
determination made in good faith with respect to the Plan or any option granted
hereunder.
2.Offerings. The Company will make one or more offerings to eligible employees
to purchase Common Stock under the Plan (“Offerings”). Unless otherwise
determined by the Administrator, the initial Offering will begin on the date of
the Company’s Initial Public Offering and will end on the following December 31,
2007 (the “Initial Offering”). Thereafter, unless otherwise determined





--------------------------------------------------------------------------------





by the Administrator, an Offering will begin on the first business day occurring
on or after each January 1 and July 1 and will end on the last business day
occurring on or before the following June 30 and December 31, respectively. The
Administrator may, in its discretion, designate a different period for any
Offering, provided that no Offering shall exceed six months in duration or
overlap any other Offering.
3.Eligibility. All individuals classified as employees on the payroll records of
the Company and each Designated Subsidiary are eligible to participate in any
one or more of the Offerings under the Plan, provided that they are employed by
the Company on the date that is 20 business days before the first day of the
applicable Offering (the “Offering Date”) and, as of the Offering Date, they are
customarily employed by the Company or a Designated Subsidiary for at least 20
hours a week. Notwithstanding any other provision herein, individuals who are
not contemporaneously classified as employees of the Company or a Designated
Subsidiary for purposes of the Company’s or applicable Designated Subsidiary’s
payroll system are not considered to be eligible employees of the Company or any
Designated Subsidiary and shall not be eligible to participate in the Plan. In
the event any such individuals are reclassified as employees of the Company or a
Designated Subsidiary for any purpose, including, without limitation, common law
or statutory employees, by any action of any third party, including, without
limitation, any government agency, or as a result of any private lawsuit, action
or administrative proceeding, such individuals shall, notwithstanding such
reclassification, remain ineligible for participation. Notwithstanding the
foregoing, the exclusive means for individuals who are not contemporaneously
classified as employees of the Company or a Designated Subsidiary on the
Company’s or Designated Subsidiary’s payroll system to become eligible to
participate in this Plan is through an amendment to this Plan, duly executed by
the Company, which specifically renders such individuals eligible to participate
herein.
4.Participation.
(a)Participants on Effective Date. Each eligible employee at the time of the
Initial Public Offering shall be deemed to be a Participant at such time. If an
eligible employee is deemed to be





--------------------------------------------------------------------------------





a Participant pursuant to this Section 4(a), such individual shall be deemed not
to have authorized payroll deductions and shall not purchase any Common Stock
hereunder unless he or she thereafter authorizes payroll deductions by
submitting an enrollment form (in the manner described in Section 4(c)) by the
end of the Initial Offering. If such a Participant does not authorize payroll
deductions by submitting an enrollment form by the end of the Initial Offering,
that Participant will be deemed to have withdrawn from the Plan.
(b)Participants in Subsequent Offerings. An eligible employee who is not a
Participant on any Offering Date may participate in such Offering by submitting
an enrollment form to his or her appropriate payroll location at least 15
business days before the Offering Date (or by such other deadline as shall be
established by the Administrator for the Offering).
(c)Enrollment. The enrollment form will (a) state the amount to be deducted from
an eligible employee’s Compensation (as defined in Section 11) per pay period,
(b) authorize the purchase of Common Stock in each Offering in accordance with
the terms of the Plan and (c) specify the exact name or names in which shares of
Common Stock purchased for such individual are to be issued pursuant to
Section 10. An employee who does not enroll in accordance with these procedures
will be deemed to have waived the right to participate. Unless a Participant
files a new enrollment form or withdraws from the Plan, such Participant’s
deductions and purchases will continue at the same amount of Compensation for
future Offerings, provided he or she remains eligible.
(d)Notwithstanding the foregoing, participation in the Plan will neither be
permitted nor be denied contrary to the requirements of the Code.
5.Employee Contributions. Each eligible employee may authorize payroll
deductions at a minimum of 10 dollars ($10) per pay period up to a maximum of
10% of such employee’s Compensation for each pay period. The Company will
maintain book accounts showing the amount of payroll deductions made by each
Participant for each Offering. No interest will accrue or be paid on payroll
deductions.





--------------------------------------------------------------------------------





6.Deduction Changes. Except in the event of a Participant increasing his or her
payroll deduction from 0 percent during the first Offering as specified in
Section 4(a) or as may be determined by the Administrator in advance of an
Offering, a Participant may not increase or decrease his or her payroll
deduction during any Offering, but may increase or decrease his or her payroll
deduction with respect to the next Offering (subject to the limitations of
Section 5) by filing a new enrollment form at least 15 business days before the
next Offering Date (or by such other deadline as shall be established by the
Administrator for the Offering). The Administrator may, in advance of any
Offering, establish rules permitting a Participant to increase, decrease or
terminate his or her payroll deduction during an Offering.
7.Withdrawal. A Participant may withdraw from participation in the Plan by
delivering a written notice of withdrawal to his or her appropriate payroll
location. The Participant’s withdrawal will be effective as of the next business
day. Following a Participant’s withdrawal, the Company will promptly refund such
individual’s entire account balance under the Plan to him or her (after payment
for any Common Stock purchased before the effective date of withdrawal). Partial
withdrawals are not permitted. Such an employee may not begin participation
again during the remainder of the Offering, but may enroll in a subsequent
Offering in accordance with Section 4.
8.Grant of Options. On each Offering Date, the Company will grant to each
eligible employee who is then a Participant in the Plan an option (“Option”) to
purchase on the last day of such Offering (the “Exercise Date”), at the Option
Price hereinafter provided for, the lowest of (a) a number of shares of Common
Stock determined by dividing such Participant’s accumulated payroll deductions
on such Exercise Date by the Option Price (as defined herein), (b) 800 shares of
Common Stock, or (c) such other lesser maximum number of shares as shall have
been established by the Administrator in advance of the Offering; provided,
however, that such Option shall be subject to the limitations set forth below.
Each Participant’s Option shall be exercisable only to the extent of such
Participant’s accumulated payroll deductions on the Exercise Date. The purchase
price for each share purchased under each Option (the “Option Price”) will be 85
percent of the Fair Market Value of the Common Stock on the Exercise Date.





--------------------------------------------------------------------------------





Notwithstanding the foregoing, no Participant may be granted an option hereunder
if such Participant, immediately after the option was granted, would be treated
as owning stock possessing 5 percent or more of the total combined voting power
or value of all classes of stock of the Company or any Parent or Subsidiary (as
defined in Section 11). For purposes of the preceding sentence, the attribution
rules of Section 424(d) of the Code shall apply in determining the stock
ownership of a Participant, and all stock which the Participant has a
contractual right to purchase shall be treated as stock owned by the
Participant. In addition, no Participant may be granted an Option which permits
his or her rights to purchase stock under the Plan, and any other employee stock
purchase plan of the Company and its Parents and Subsidiaries, to accrue at a
rate which exceeds $25,000 of the fair market value of such stock (determined on
the option grant date or dates) for each calendar year in which the Option is
outstanding at any time. The purpose of the limitation in the preceding sentence
is to comply with Section 423(b)(8) of the Code and shall be applied taking
Options into account in the order in which they were granted.
9.Exercise of Option and Purchase of Shares. Each employee who continues to be a
Participant in the Plan on the Exercise Date shall be deemed to have exercised
his or her Option on such date and shall acquire from the Company such number of
whole shares of Common Stock reserved for the purpose of the Plan as his or her
accumulated payroll deductions on such date will purchase at the Option Price,
subject to any other limitations contained in the Plan; provided that, with
respect to the Initial Offering, the exercise of each Option shall be
conditioned on the closing of the Company’s Initial Public Offering on or before
the Exercise Date. Any amount remaining in a Participant’s account at the end of
an Offering solely by reason of the inability to purchase a fractional share
will be carried forward to the next Offering; any other balance remaining in a
Participant’s account at the end of an Offering will be refunded to the
Participant promptly.
10.Issuance of Certificates. Certificates representing shares of Common Stock
purchased under the Plan may be issued only in the name of the employee, in the
name of the employee and another





--------------------------------------------------------------------------------





person of legal age as joint tenants with rights of survivorship, or in the name
of a broker authorized by the employee to be his, her or their, nominee for such
purpose.
11.Definitions.
The term “Compensation” means the amount of base pay, prior to salary reduction
pursuant to Sections 125, 132(f) or 401(k) of the Code, but excluding overtime,
commissions, incentive or bonus awards, allowances and reimbursements for
expenses such as relocation allowances or travel expenses, income or gains on
the exercise of Company stock options, and similar items.
The term “Designated Subsidiary” means any present or future Subsidiary (as
defined below) that has been designated by the Board to participate in the Plan.
The Board may so designate any Subsidiary, or revoke any such designation, at
any time and from time to time, either before or after the Plan is approved by
the stockholders. The current list of Designated Subsidiaries is attached hereto
as Appendix A.
The term “Fair Market Value of the Common Stock” on any given date means the
fair market value of the Common Stock determined in good faith by the
Administrator; provided, however, that if the Common Stock is admitted to
quotation on the National Association of Securities Dealers Automated Quotation
System (“NASDAQ”), NASDAQ Global Market or another national securities exchange,
the determination shall be made by reference to the closing price on such
securities exchange. If there is no closing price for such date, the
determination shall be made by reference to the last date preceding such date
for which there is a closing price. Notwithstanding the foregoing, if the date
for which Fair Market Value of the Common Stock is determined is the first day
when trading prices for the Common Stock are reported on NASDAQ or another
national securities exchange, the Fair Market Value of the Common Stock shall be
the “Price to the Public” (or equivalent) set forth on the cover page for the
final prospectus relating to the Company’s Initial Public Offering.





--------------------------------------------------------------------------------





The term “Initial Public Offering” means the consummation of the first fully
underwritten, firm commitment public offering pursuant to an effective
registration statement under the Securities Act of 1933, as amended, covering
the offer and sale by the Company of its Common Stock.
The term “Parent” means a “parent corporation” with respect to the Company, as
defined in Section 424(e) of the Code.
The term “Participant” means an individual who is eligible as determined in
Section 3 and who has complied with the provisions of Section 4.
The term “Subsidiary” means a “subsidiary corporation” with respect to the
Company, as defined in Section 424(f) of the Code.
12.Rights on Termination of Employment. If a Participant’s employment terminates
for any reason before the Exercise Date for any Offering, no payroll deduction
will be taken from any pay due and owing to the Participant and the balance in
the Participant’s account will be paid to such Participant or, in the case of
such Participant’s death, to his or her designated beneficiary as if such
Participant had withdrawn from the Plan under Section 7. An employee will be
deemed to have terminated employment, for this purpose, if the corporation that
employs him or her, having been a Designated Subsidiary, ceases to be a
Subsidiary, or if the employee is transferred to any corporation other than the
Company or a Designated Subsidiary. An employee will not be deemed to have
terminated employment for this purpose, if the employee is on an approved leave
of absence for military service or sickness or for any other purpose approved by
the Company, if the employee’s right to reemployment is guaranteed either by a
statute or by contract or under the policy pursuant to which the leave of
absence was granted or if the Administrator otherwise provides in writing.
13.Special Rules. Notwithstanding anything herein to the contrary, the
Administrator may adopt special rules applicable to the employees of a
particular Designated Subsidiary, whenever the Administrator determines that
such rules are necessary or appropriate for the implementation of the Plan in a
jurisdiction where such Designated Subsidiary has employees; provided that such
rules are consistent





--------------------------------------------------------------------------------





with the requirements of Section 423(b) of the Code. Such special rules may
include (by way of example, but not by way of limitation) the establishment of a
method for employees of a given Designated Subsidiary to fund the purchase of
shares other than by payroll deduction, if the payroll deduction method is
prohibited by local law or is otherwise impracticable. Any special rules
established pursuant to this Section 13 shall, to the extent possible, result in
the employees subject to such rules having substantially the same rights as
other Participants in the Plan.
Participants that are employed by a Designated Subsidiary or which are otherwise
resident in the Designated Subsidiary’s jurisdiction of incorporation are
subject to the terms set out in that Designated Subsidiary’s Appendix hereto.
The terms in such Appendix hereto and those otherwise set out in the Plan shall
be read together and construed, to the fullest extent possible, to be in concert
with each other. To the extent that they cannot be so construed, then in the
event of any direct conflict between the terms in such Appendix and those
otherwise set out in the Plan, the terms in such Appendix will prevail.
14.Optionees Not Stockholders. Neither the granting of an Option to a
Participant nor the deductions from his or her pay shall constitute such
Participant a holder of the shares of Common Stock covered by an Option under
the Plan until such shares have been purchased by and issued to him or her.
15.Rights Not Transferable. Rights under the Plan are not transferable by a
Participant other than by will or the laws of descent and distribution, and are
exercisable during the Participant’s lifetime only by the Participant.
16.Application of Funds. All funds received or held by the Company under the
Plan may be combined with other corporate funds and may be used for any
corporate purpose.
17.Adjustment in Case of Changes Affecting Common Stock. In the event of a
subdivision of outstanding shares of Common Stock, the payment of a dividend in
Common Stock or any other change affecting the Common Stock, the number of
shares approved for the Plan and the share limitation set forth in Section 8
shall be equitably or proportionately adjusted to give proper effect to such
event.





--------------------------------------------------------------------------------





18.Amendment of the Plan. The Board may at any time and from time to time amend
the Plan in any respect, except that without the approval within 12 months of
such Board action by the stockholders, no amendment shall be made increasing the
number of shares approved for the Plan or making any other change that would
require stockholder approval in order for the Plan, as amended, to qualify as an
“employee stock purchase plan” under Section 423(b) of the Code.
19.Insufficient Shares. If the total number of shares of Common Stock that would
otherwise be purchased on any Exercise Date plus the number of shares purchased
under previous Offerings under the Plan exceeds the maximum number of shares
issuable under the Plan, the shares then available shall be apportioned among
Participants in proportion to the amount of payroll deductions accumulated on
behalf of each Participant that would otherwise be used to purchase Common Stock
on such Exercise Date.
20.Termination of the Plan. The Plan may be terminated at any time by the Board.
Upon termination of the Plan, all amounts in the accounts of Participants shall
be promptly refunded.
21.Governmental Regulations. The Company’s obligation to sell and deliver Common
Stock under the Plan is subject to obtaining all governmental approvals required
in connection with the authorization, issuance, or sale of such stock.
22.Governing Law. This Plan and all Options and actions taken thereunder shall
be governed by, and construed in accordance with, the laws of the State of
Delaware, applied without regard to conflict of law principles.
23.Issuance of Shares. Shares may be issued upon exercise of an Option from
authorized but unissued Common Stock, from shares held in the treasury of the
Company, or from any other proper source.
24.Tax Withholding. Participation in the Plan is subject to any minimum required
tax withholding on income of the Participant in connection with the Plan. Each
Participant agrees, by





--------------------------------------------------------------------------------





entering the Plan, that the Company and its Subsidiaries shall have the right to
deduct any such taxes from any payment of any kind otherwise due to the
Participant, including shares issuable under the Plan.
25.Notification Upon Sale of Shares. Each Participant agrees, by entering the
Plan, to give the Company prompt notice of any disposition of shares purchased
under the Plan where such disposition occurs within two years after the date of
grant of the Option pursuant to which such shares were purchased.
26.Effective Date and Approval of Shareholders. The Plan shall take effect on
the date of the Company’s Initial Public Offering, subject to approval by the
holders of a majority of the votes cast at a meeting of stockholders at which a
quorum is present or by written consent of the stockholders.





--------------------------------------------------------------------------------







DATE PLAN APPROVED BY BOARD OF DIRECTORS: April 27, 2007
DATE PLAN APPROVED BY STOCKHOLDERS: April 27, 2007
EFFECTIVE DATE OF PLAN: May 14, 2007
DATE FIRST AMENDMENT TO PLAN APPROVED BY BOARD OF DIRECTORS: May 5, 2010
DATE ADDITIONAL DESIGNATED SUBSIDIARIES APPROVED BY BOARD OF DIRECTORS: November
21, 2011
DATE SECOND AMENDMENT TO PLAN APPROVED BY BOARD OF DIRECTORS: February 12, 2014
DATE THIRD AMENDMENT TO PLAN APPROVED BY BOARD OF DIRECTORS: November 19, 2015





--------------------------------------------------------------------------------







APPENDIX A
Designated Subsidiaries
Sub-Q Solutions, Inc.
Insulet Singapore PTE LTD
Neighborhood Diabetes, Inc.
Shelbourn Chemists, Inc.
New York Diabetic Supply Corporation
Insulet Canada Corporation







--------------------------------------------------------------------------------







APPENDIX B
Additional Terms Applicable to Participants Employed by Insulet Canada
Corporation or otherwise resident in Canada
1.Voluntary Acceptance. By accepting this grant of securities, you represent and
warrant to the Company that your participation in the trade and acceptance of
such securities is voluntary and that you have not been induced to participate
by expectation of engagement, appointment, employment or continued engagement,
appointment or employment, as applicable.
2.Termination of Employment. Notwithstanding Section 12 of the Plan, a
Participant’s employment is deemed to have terminated on the Participant’s last
day of actual and active employment and that no period of notice or payment in
lieu of notice that is given or ought to have been given which follows or is in
respect of a period which follows a Participant’s last day of actual and active
employment will be deemed to extend the Participant’s period of employment for
the purposes of determining his or her entitlements under the Plan.
3.Personal Information. The Company will collect, use and disclose Participants’
personal information in accordance with applicable privacy legislation and the
Company and Insulet Canada Corporation’s privacy policies. The Participant
consents to collection, use and disclosure of personal information for all
purposes relating to the administration of the ESPP, including without
limitation, relating to, (i) administering and maintaining Participant records;
(ii) providing information to the Administrator, including to third party
administrators of the Plan; (iii) providing information to future purchasers or
merger partners of the Company; and transferring information about the
Participant to a country or territory that may not provide the same statutory
protection for the information as the Participant’s home country.
4.Foreign Exchange Issues. On each Exercise Date, the Company will convert the
contributions made by each Participant during the Offering from Canadian Dollars
to U.S. Dollars on the





--------------------------------------------------------------------------------





Exercise Date based on the Exercise Date exchange rates provided by the
Company’s Accounting Department (the “Exchange Rate”). Options shall be
purchased in U.S. Dollars. Any amount remaining in a Participant’s account at
the end of an Offering shall be converted back to Canadian Dollars using the
Exchange Rate and either carried forward to the next Offering or refunded to
Participant as provided in Section 9. The $25,000 limit contained in Section 8
of the Plan shall be measured in U.S. Dollars.
5.French Language. It is the express wish of the parties to this document, and
all related documents be drafted in English. Les parties aux présentes
conviennent et exigent que cet document, ainsi que tous les documents qui s'y
rattachent soient rédigés en langue anglaise.
*****







